Case 1:20-cv-11691-FDS Document 1-3 Filed 09/15/20 Page 1 of 4

EXHIBIT 2
9/13/2020 CaseAbei@rev htheShabDBirad oduetents foGotténilech AGL HAG - HRagencri@és4 Needham, MA

You have reached the cached page for https://needham.wickedlocal.com/news/20180508/abandoned-
homes-cleared-of-trash-in-needhams-forgotten-community
(https://needham.wickedlocal.com/news/20180508/abandoned-homes-cleared-of-trash-in-
needhams-forgotten-community)

Below is a snapshot of the Web page as it appeared on 9/11/2020 (the last time our crawler visited it).
This is the version of the page that was used for ranking your search results. The page may have
changed since we last cached it. To see what might have changed (without the highlights), go to the
current page (https://needham.wickedlocal.com/news/20180508/abandoned-homes-cleared-of-trash-in-
needhams-forgotten-community).

You searched for: needham times john savanovich We have highlighted matching words that appear in
the page below.

Bing is not responsible for the content of this page.

WICKED
LOCAL NEEDHAM me

 

Abandoned homes cleared of trash in
Needham’s ‘forgotten’ community

By Stefan Geller
Posted May 8, 2018 at 3:15 PM
Updated May 8, 2018 at 3:15 PM

The trash piled up along five abandoned homes on Riverside Street in Needham
was cleared last week, relieving community members of the headaches and

indignation it had continually caused.

“It's wonderful. Everyone has a smile on their face now when they go by,” Nina
Prohodski told the Needham Times last week. Prohodski lives on and rents out

several properties on Riverside Street.

Prohodski had been complaining to town officials about the homes and the trash
on them for years, as the garbage would regularly blow across the street onto her

properties, as well as draw wild animals like raccoons and skunks into the small

neighborhood.

“For over 20 years I've been cleaning up this neighborhood because of other
people’s neglect. I’m 85 years old and I cannot do it any longer,” Prohodski told
the Needham Times last month.

Owners attorney: ‘He loves the town’

https://cc.bingj.com/cache.aspx?q=needham+times+john+savanovich&d=5048648209465632&m kt=en-US&setlang=en-US&w=-nkFixHhqHH33AYQ8... 1/3
9/13/2020

https://cc. bingj.com/cache.aspx?q=needham+times+john+savanovich&d=5048648209465632&mkt=en-U S&setlang=en-US&w=-nkFlxHhqHH33AYQ3...

Case Abi@rey hbhGS bakeDS tra onements led ottéril ech OMAt Sees - Ragensrabst Needham, MA

Over the course of several days, landscapers from Summerfield Landscaping and
Construction Inc. rid the properties of the trash bags, beer bottles and cat food
cans that had collected in large piles, and cleared away dead brush and fallen

leaves from all the yards.

The owner of the properties, John Savanovich, could not be reached for
comment, but his attorney, Nick Louisa of Russell and Associates, said that the
cleaning of the homes has been an ongoing process and that recent attention

from town residents did not influence it,

“This has been in the works for the entire time that we’ve represented him,”
Louisa said. “John has lived his entire life in Needham. He grew up on those

properties, he loves the town and has a lot of respect for his neighbors.”

404. That’s an error.

The requested URL was not found on this
server. That's all we know.

Town trying to address properties

According to Timothy McDonald, director of the Needham Public Health
Department, the town has been working for several years to try to get

Savanovich to sell the properties, but have repeatedly run into obstacles.

2/3
9/13/2020 CasehbatOney hth GStakDGrado oaeents tegottdnilechrOQihl Wa - NRagartimés4 Needham, MA

“I feel for the people in that neighborhood, because it’s very frustrating.
Especially because they have to put up with very unsightly homes,” McDonald

said. “The guy just doesn’t want to sell.”

McDonald said that they have been working with Attorney General Maura
Healey’s office to address the problem, which did help them flip another of
Savanovich’s abandoned properties on Highland Terrace last year, but there is

still work to be done.

According to Louisa, Savanovich has not made a decision as to what will
ultimately happen to the properties, but said that they are doing what they can to
help the neighborhood.

“We've represented [Savanovich] since 2015 and the results that came out of 26
Highland Terrace can be used to assure the residents that their concerns are

being addressed,” Louisa said.

Prohodski said that she still feels the town needs to fix the curbs and the streets
in her neighborhood, but overall she’s happy with the progress that was made

with the abandoned homes.

“Everyone's elated. My tenants, the people out back, they're so grateful,” she said.

“It looks like a normal neighborhood.”

https://cc.bingj.com/cache.aspx?q=needham+times+john+savanovich&d=5048648209465632&mkt=en-US&setlang=en-US&w=-nkFIxHhqHH33AYQ38. . 3
